SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
385
CA 10-01142
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


DEWEY R. BARROW AND LISA M. BARROW,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

D.L. GORDON DUBOIS AND PAUL D. DUBOIS,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


HORIGAN, HORIGAN & LOMBARDO, P.C., AMSTERDAM (JAMES A. LOMBARDO OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

CALLI, CALLI & CULLY, UTICA (HERBERT J. CULLY OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from   an order of the Supreme Court, Oneida County (Anthony
F. Shaheen, J.),   entered March 11, 2010 in a personal injury action.
The order denied   the motion of defendants to set aside the jury
verdict pursuant   to CPLR 4404 (a).

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court